In the information in this case, Cleo Ingram was charged with the crime of burglary in the second degree, alleged to have been committed in Seminole county on the 12th day of October, 1935. He was tried and found guilty by the jury and his punishment *Page 345 
assessed at imprisonment in the state penitentiary for a term of two years. From the judgment of the court, rendered in pursuance of the verdict, on the 19th day of May, 1936, an appeal was taken by filing in this court on November 17, 1936, a petition in error with case-made.
There has been presented to this court legal authority showing that the plaintiff in error has been granted a parole on August 9, 1937; that the said parole was signed and accepted on the 25th day of August, 1937, and filed in the Secretary of State's office on August 30, 1937.
Where a plaintiff in error accepts a parole pending the determination of his appeal, he thereby waives the right to have his appeal determined, and, when the attention of this court shall be called judicially to the fact that a parole has been granted and accepted, his appeal will be dismissed. Baxter v. State, 24 Okla. Cr. 41, 215 P. 639.
It is therefore adjudged and ordered that the appeal herein be dismissed, and the cause remanded to the district court of Seminole county.
DOYLE and BAREFOOT, JJ., concur.